DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 12, 15, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanoi, US 20060226910 A1.
Fig. 1 of Tanoi discloses a circuit comprising:  a transistor stack (NN10, NN11) configured to operate as an amplifier, the transistor stack comprising a plurality of stacked transistors comprising an input transistor (NN10) and an output transistor (NN11); a biasing circuit (12) comprising a replica circuit of the transistor stack, the biasing circuit configured to provide an input gate biasing voltage VBR1) to the input transistor (NN10) and to a corresponding first transistor (NB10, NB11) of the replica circuit, wherein the circuital arrangement is configured to operate in at least an active mode for amplification of a radio frequency (RF) signal through the transistor stack, and a standby mode for a reduced power .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanoi, US 20060226910 A1 in view of Zheng et al., US 9641141 B1.
Although Tanoi does not have the circuital arrangement wherein gates of transistors of the replica circuit and gates of the plurality of transistors of the transistor stack are provided with different biasing voltages, Zheng et al. has such teaching in his Fig. 6.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Zheng et al. in the circuit of Tanoi in order to have an optimum working condition for the circuit.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanoi, US 20060226910 A1 in view of Ciubotaru et al., US 20150341003 A1.
Although Tanoi does not have the circuital arrangement wherein a height of a transistor stack of the replica circuit is different from a height of the transistor stack configured to operate as an amplifier, Ciubotaru et al. has such teaching in his Fig. 3 where the stacking bias circuit has M1 and M2 while the stacking amplifier has (M4, M3 and M9).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Ciubotaru et al. in the circuit of Tanoi in order to meet system requirements.
Allowable Subject Matter
Claims 2-7, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        January 15, 2022